Citation Nr: 1517041	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-20 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating higher than 70 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel










INTRODUCTION

The Veteran served on active duty from November 1999 to November 2002, and from May 2005 to June 2006. 

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2011 rating decision of the RO.  The Veteran filed a notice of disagreement with the December 2011 decision in February 2012.  The RO issued a statement of the case (SOC) in June 2013, and the Veteran perfected his appeal with a July 2013 VA-Form 9, Appeal to the Board of Veterans' Appeals .

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  

For reasons expressed below, the claim on appeal is being remanded to the agency of original Jurisdiction (AOJ).   VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional AOJ action in this appeal is required. 

After the issuance of the June 2013 SOC, the Veteran underwent VA evaluation of his PTSD in March 2015; a copy of the examination report has since been associated with the electronic claims file.  This evidence is relevant to the evaluation of the Veteran's service-connected PTSD claim.  However, no waiver of initial AOJ consideration of this additional, relevant evidence has been received.  See 38 C.F.R. § 20.1304 (2014).  Under the circumstances of this case, the Board has no alternative than to remand this matter to the AOJ for consideration of the evidence, in the first instance, and for issuance of a supplemental SOC (SSOC) reflecting such consideration. 

Prior to re-adjudicating the claim, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include any outstanding VA medical records.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the AOJ should obtain all outstanding records of VA mental health evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c), as regards requesting records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to provide additional information and/or private (non-VA) evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA (to include obtaining further examination and/or opinion, if warranted) prior to adjudicating the claim on appeal.


Accordingly, this matter is hereby REMANDED for the following actions:

1.  Obtain any outstanding, pertinent records of  mental health evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  Send to the Veteran a letter requesting that he provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After completing the above requested action, and any additional notification and/or development deemed warranted (to include obtaining further examination and/or opinion, if appropriate), re-adjudicate the claim for a higher initial rating for PTSD in light of all pertinent evidence (to particularly include all the evidence added to the claims file since the last adjudication in the June 2013 SOC, to include the May 2015 mental health evaluation report and any additional treatment records received) and legal authority. 

5.  If the benefit sought on appeal remains denied, furnish the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 





appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


